—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Thomas, J.), rendered March 6, 1995, convicting him of attempted murder in the second degree and assault in the first degree (two counts), upon a jury verdict, and imposing sentence. By decision ánd order dated December 9, 1996, this Court reversed the judgment, on the law, and dismissed the indictment (People v Ficarrota, 234 AD2d 383). By opinion and order dated December 22, 1997, the Court of Appeals reversed the decision and order of this Court and remitted the matter to *862this Court for consideration of the facts and issues raised but not determined on the appeal to this Court (People v Ficarrota, 91 NY2d 244).
Ordered that the judgment is affirmed.
In view of the Court of Appeals’ conclusion that the evidence supported the jury’s determination that the defendant was aware of and knowingly participated in the attempted murder of the victim and that he shared a community of purpose with the codefendant in plotting and executing the crime, joinder was proper (see, CPL 200.40 [1]; People v Mahboubian, 74 NY2d 174, 183).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or do not warrant reversal. Bracken, J. P., Pizzuto, Santucci and Florio, JJ., concur.